 


110 HRES 1153 EH: Celebrating Asian Pacific American Heritage Month.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1153 
In the House of Representatives, U. S.,

May 21, 2008
 
RESOLUTION 
Celebrating Asian Pacific American Heritage Month. 
 
 
Whereas the selection of May as the month for Asian Pacific American Heritage Month was significant due to two historical events that occurred in May: first, May 7, 1843, when the first Japanese immigrants arrived in the United States, and second, May 10, 1869, when, with substantial contributions from Chinese immigrants, the first transcontinental railroad was completed; 
Whereas this year marks the 30th anniversary of President Jimmy Carter’s signing of the joint resolution designating the first ten days of May as Asian Pacific American Heritage Week; 
Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month, and requests the President to issue each year a proclamation calling on the people of the United States to observe Asian/Pacific American Heritage Month with appropriate programs, ceremonies, and activities; 
Whereas according to the Bureau of the Census, an estimated 14,900,000 United States residents identify themselves as Asian alone or in combination with one or more other races, and an estimated 1,000,000 United States residents identify themselves as Native Hawaiian and Other Pacific Islander alone or in combination with one or more other races;
Whereas even though Asian Americans and Pacific Islanders faced the injustices of racial prejudice as exemplified by the Chinese Exclusion Act, Japanese internment, Vincent Chin case, and other events, the community has made considerable contributions to the vast cultural, military, economic, educational, and technological advancements of the United States; 
Whereas Asian Americans and Pacific Islanders such as civil rights activist, Yuri Kochiyama, Medal of Honor recipient, Herbert Pililaau, the first Asian American Congressman, Dalip Singh Saund, the first Asian American Congresswoman, Patsy Mink, and others have made significant strides in the political and military realm; and 
Whereas Asian Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, history, and concerns of Asian Americans and Pacific Islanders: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that the incredible diversity of different racial and ethnic groups, including Asian American and Pacific Islander, is a source of strength for the United States; 
(2)recognizes that the Asian American and Pacific Islander community is influential and crucial to the society and culture of the United States; 
(3)reaffirms its commitment to the goals and ideals of Asian Pacific American Heritage Month; and 
(4)celebrates the contributions of Asian Americans and Pacific Islanders to the United States. 
 
Lorraine C. Miller,Clerk.
